DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Para 70 recites “Blu-Ray disk” (underline added); Para 122 recites “example process 9800”.  
Appropriate correction is required.
The use of the terms SRAMLink™ (para 58), AIREA™  para 58, Bluetooth® (para 58), ANT+™ (para 58), BLU-RAY DISC (para 70), JAVA (para 74), PYTHON (para 74), and JAVASCRIPT (para 74) which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Regarding claim 7,see “low damping state” of line 4. The repetition of low damping state in lines 2 and 4 causes indefiniteness of which process to use while the omission of the intermediate damping state causes indefiniteness on if a process is used in that state. For purposes of the art rejection below, the examiner interprets line 4 to start with “when the damper is in the intermediate damping state,…”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim(s) 1-8, 10-11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (EP 2871082) (“Chen”).
Regarding claim 1, Chen teaches A suspension component for a bicycle, the suspension component comprising: a damper… (see at least Chen para 45: "adjusting the damping force of the shock absorber");  a motion controller operable to change the damper between the low damping state, the intermediate damping state, and the high damping state (see at least Chen para 38: "The damping adjuster 240...to adjust the level of the damping force according to level control signal."); and a processor to, based on sensor data, activate the motion controller to change the damper between the intermediate damping state and one of the low damping state or the high damping state (see at least Chen para 37: "The controller 230 is coupled to the signal receiver 220 and the damping adjuster 240. The controller 230 outputs a level control signal according to the pedaling signal, so as to control a level of a damping force."). While Chen teaches having at least one damper and adjusting the damper force, Chen does not explicitly teach having a low, intermediate and high damping state. However, Chen does teach having levels of damping force based on thresholds (see at least figure 3B, para 40: “Here, levels 1 to 5 are described herein as an example. For example, the number of level represents an extent to which a valve of compression damping is closed. Specifically, level 1 indicates that the valve of compression damping is fully open, level 2 indicates that the valve of compression damping is 75% open (i.e. the valve is 25% closed), level 3 indicates that the valve of compression damping is 50% open (i.e. the valve is 50% closed), level 4 indicates that the valve of com pression damping is 25% open (i.e. the valve is 75% closed), and level 5 indicates that the valve of compression damping is fully closed.”). It would have been obvious to someone skilled in the art before the effective filling date to have a low, intermediate, and high damping state in view of the multiple damping force levels. 

    PNG
    media_image1.png
    630
    742
    media_image1.png
    Greyscale

Regarding claim 2, Chen remains as applied to claim 1. Chen further teaches The suspension component of claim 1, wherein the sensor data is from a sensor that detects pedaling of the bicycle (see at least Chen para 36: "The signal receiver 220 is coupled to the pedaling cadence sensor 210").
Regarding claim 3, Chen remains as applied to claim 2. Chen further teaches the suspension component of claim 2, further including a wireless transceiver to receive the sensor data from the sensor (see at least Chen para 36: "Here, the signal receiver 220 may receive and transmit signals through a wire or wirelessly.").
Regarding claim 4, Chen remains as applied to claim 1. Chen further teaches the suspension component of claim 1, further including a sensor to detect vibration input to the suspension component, the sensor to output the sensor data (see at least Chen para 77: "The vibration sensor 1210 may be disposed at a position such as …the rear shock absorber 12, etc., of the bicycle 10. The vibration sensor 1210 detects vibration generated by a body of the bicycle 10, so as to output a corresponding vibration signal.").
Regarding claim 5, Chen remains as applied to claim 1. Chen further teaches The suspension component of claim 1, wherein the processor is to, based on the sensor data, select values for one or more flags representative of parameters of a state of the bicycle and/or a riding environment of the bicycle (see at least Chen Figure 31: "Figure 31 shows a process in which the state of the bicycle and/or the riding environment is examined and described based on thresholds.").
Regarding claim 6, Chen remains as applied to claim 5. Chen further teaches the suspension component of claim 5, wherein the processor is to select one of the low damping state, the intermediate damping state, or the high damping state based on the values of the one or more flags (see at least Chen Figure 31: "Figure 31 shows using the sensor data to determine an open or partial closed damper setup.").

    PNG
    media_image2.png
    887
    756
    media_image2.png
    Greyscale

Regarding claim 7, Chen remains as applied to claim 6. While Chen does not explicitly disclose d when the damper is in the low damping state, the processor is to check one or more of the flags using a first process; when the damper is in the [[low]] intermediate damping state, the processor is to check one or more of the flags using a second process that is different than the first process; and when the damper is in the high damping state, the processor is to check one or more of the flags using a third process that is different than the first process and the second process, it would have been obvious to someone skilled in the art before the effective filling date to modify the sequence based on the current damping level based on the motivation to only check variables that would change the damping state such as the pedaling cadence above 135 RPM causes a damping force of 5 for both level and uphill terrain in Fig. 7A and 7B and pedaling cadence under 40 rpm causes a damping force of 1 for both level and downhill terrain in Fig. 7B and 7C.
Regarding claim 8, Chen remains as applied to claim 6. Chen further teaches the suspension component of claim 6, wherein processor is to select values for the flags based on comparisons of the sensor data to thresholds (see at least Chen para 117: "If the signal from the cadence sensor 210 is below (or equal to) a threshold, then the process is complete, the damper stay open and the method loops back to step S1504.").
Regarding claim 10, Chen teaches A suspension component for a bicycle, the suspension component comprising: a damper (see at least Chen para 33: "the bicycle 10 also includes a front fork shock absorber 11 (disposed at the front fork 101) and a rear shock absorber 12."); a motion controller operable to change the damper between a first damping state and a second damping state (see at least Chen para 38: "The damping adjuster 240 is coupled to the controller 230 so as to adjust the level of the damping force according to level control signal."); and a processor to activate the motion controller to change the damper between the first damping state and the second damping state based on sensor data (see at least Chen para 37: "The controller 230 is coupled to the signal receiver 220 and the damping adjuster 240. The controller 230 outputs a level control signal according to the pedaling signal, so as to control a level of a damping force.") from a first time period and a second time period, the second time period being longer than the first time period (see at least Chen para 83: "Accordingly, acceleration differences Δ1 to Δ8 of eight intervals (i.e. I1 to I8) are obtained. And the vibration parameter (indicated by "V" in the following) is calculated based on the following formula.").
Regarding claim 11, Chen remains as applied to claim 10. Chen further teaches the suspension component of claim 10, wherein the second time period includes the first time period and a period of time occurring prior to the first time period (see at least Chen para 84: "Namely, V=Δ1 +Δ2+Δ3+Δ4+Δ5+Δ6+Δ7+Δ8.").
Regarding claim 16, Chen teaches A suspension component for a bicycle, the suspension component comprising: a damper (see at least Chen para 33: "the bicycle 10 also includes a front fork shock absorber 11 (disposed at the front fork 101) and a rear shock absorber 12."); a motion controller to change the damper between a first damping state and a second damping state (see at least Chen para 38: "The damping adjuster 240 is coupled to the controller 230 so as to adjust the level of the damping force according to level control signal."); a wireless transceiver to receive sensor data from a sensor (see at least Chen para 36: "Here, the signal receiver 220 may receive and transmit signals through a wire or wirelessly."); and a processor to activate the motion controller to change the damper between the first damping state and the second damping state based on the sensor data (see at least Chen para 37: "The controller 230 is coupled to the signal receiver 220 and the damping adjuster 240. The controller 230 outputs a level control signal according to the pedaling signal, so as to control a level of a damping force.").
Regarding claim 17, Chen remains as applied to claim 16. Chen further teaches the suspension component of claim 16, wherein the sensor is a pedal detection sensor and the sensor data is pedaling data (see at least Chen para 90: "The pedaling cadence sensor 210 is coupled to the signal receiver 220 and is configured to detect a pedaling cadence of the bicycle 10 and output a pedaling signal.").
Regarding claim 18, Chen remains as applied to claim 17. Chen further teaches the suspension component of claim 17, wherein the processor is to determine whether a rider is currently pedaling the bicycle and activate the motion controller based on whether the rider is currently pedaling the bicycle (see at least Chen para 92: "Then, at Step S61 0, the controller 230 determines an initial damping level D_ini according to the pedaling signal. For example, two threshold values may be set to determine whether the pedaling cadence is in a high-speed state, a normal state, or a low-speed state.").
Regarding claim 19, Chen remains as applied to claim 16. Chen further teaches the suspension component of claim 16, wherein the suspension component is a first suspension component (see at least Chen para 34: "In this embodiment, an automatic control shock absorber system 200 for a bicycle includes a pedaling cadence sensor 210, a signal receiver 220, a controller230, and a damping adjuster 240."), the sensor being of an accelerometer of a second suspension component (see at least Chen para 77: "The vibration sensor 1210 detects vibration generated by a body of the bicycle 10, so as to output a corresponding vibration signal. The vibration sensor 1210 is a g-sensor, for example."), the sensor data being acceleration data (see at least Chen para 83: "FIG. 18 is a schematic view illustrating an example of a vibration signal… Accordingly, acceleration differences Δ1 to Δ8 of eight intervals (i.e. I1 to I8) are obtained.").
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen further in view of Galasso et al. (US Pub. No. 20110202236)(“Galasso”).
Regarding claim 9, Chen remains as applied to claim 8. Chen further teaches adjusting the damping force based on pedaling cadence thresholds and environmental inputs, but Chen does not explicitly teach adjusting the thresholds based on the damping state. However, Galasso teaches in the field of adjusting dampening on bikes, changing the threshold of data based on the refined settings (see at least Galasso para 77: "The controller 300 may collect data while riding the vehicle 100 and process the data with parameters from the profile created in the first step 610… The data is processed to collect significant metrics such as maximum compression and rebound velocities, number of bottom outs, average ride height, and/or pedal bob detection… Based on the answers to the questions provided by the user 600 and the processed data, suggestions will be made to the user 600 as how to further refine the vehicle 100 setup."). It would have been obvious for someone skilled in the art before the filing date to modify Chen with Galasso to include taking into account the current damper state based on the motivation to improve pedaling efficiency.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen further in view of Walthert et al. (US Pub. No. 20160339989) (“Walthert”).
Regarding claim 12, Chen remains as applied to claim 10. Chen teaches using a vibration parameter which is the summation of multiple acceleration differences over a time period (see at least para 83-84), but Chen does not explicitly teach analyzing multiple time periods. However Walthert teaches in the similar field of chassis control the suspension component of claim 10, wherein the processor is to: detect an amount of current vibration based on the sensor data from the first time period; and detect an amount of vibration from a terrain based on the sensor data from the second time period by applying different filters that look at different periods of acceleration to determine an average vibration and a current vibration (see at least Walthert para 185: "In particularly simple cases, for example relatively strong smoothing can comprise simple averaging of the last five or ten measured values, while in the case of relatively weak smoothing only the last two or three values are averaged."). It would have been obvious to someone skilled in the art before the effective filling date to modify Chen with Walthert based on the motivation to detect rapid spikes in vibration or sudden drop in g-forces such as seen in figures 18 and 30.
Regarding claim 13, Chen remains as applied to claim 10. As stated above, Chen uses acceleration differences over time to calculate a vibration parameter, but Chen does not explicitly teach apply filters. However Walthert teaches in a similar field of chassis control using filters on data to get averages that prioritize larger and smaller data sets (see at least Walthert para 185: "In particularly simple cases, for example relatively strong smoothing can comprise simple averaging of the last five or ten measured values, while in the case of relatively weak smoothing only the last two or three values are averaged."). It would have been obvious to someone skilled in the art before the effective filing date to use standard deviation or exponential moving average filters based on the motivation to accurately interpret going over a slightly bumpy road and hitting a bump as seen in figure 10a.
Regarding claim 14, the combination of Chen and Walthert remains as applied to claim 13. Walthert further teaches the suspension component of claim 13, wherein the processor is to: compare the first output value to a first threshold to set a first flag (see at least Walthert para 183: "The switching time 78 is shown. At this time, the measured speed and/or the measured acceleration have exceeded a predetermined amount, and a different filter parameter set is therefore selected."). While two flags are not explicitly taught, Walthert does teach selecting a second filter when a measured value exceeds a predetermined amount. The changing of one filter to another is equivalent to changing flags for a first a second filter.
Regarding claim 15, the combination of Chen and Walthert remains as applied to claim 14. Walthert further teaches the suspension component of the claim 14, wherein the processor is to select the first damping state or the second damping state based on the first and second flags (see at least Walthert para 187: "The time offset 97 between the maximum of the real speed profile 86 and the maximum of the curve 89 is much more than 5 ms and is too large to be able to make available optimum damping properties for such shocks.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        



/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663